DUPONT, C. J.,
dissenting. I respectfully dissent. The plaintiff initiated this lawsuit against Minwax Company (Minwax) and Ring’s End, Inc. (Ring’s End), alleging that his property was damaged after he used a wood refinishing product manufactured by Minwax and sold and distributed by Ring’s End. The only issue on appeal is whether a court has jurisdiction to open a judgment of dismissal when a motion to open is filed fourteen months later, and notice of the judgment has been issued by the court to the parties, but it is represented by the movant that actual notice of the judgment was not received.
*60After a series of communications between the parties, the plaintiff filed his second revised complaint in November, 1993. After the plaintiff failed to file a reply to Minwax’s special defenses, and after Ring’s End did not respond to the second revised complaint, the case was placed on the dormancy calendar. On September 14,1994, the parties received a notice that the case had been put on the dormancy calendar for October 18, 1994.1 Both the plaintiff and the defendants acknowledged at oral argument in the trial court and in this court that they received this notice in the mail.
On December 9, 1994, the trial court dismissed the action, and notice of the judgment of dismissal was issued on December 16, 1994, to the same counsel of record for the plaintiff as had received the dormancy calendar. Between September 14 and December 16, 1994, no attempt was made by the plaintiff to close the pleadings. The plaintiff claims that he never received the notice of the judgment of dismissal, and was unaware that the case had been dismissed, until, after sending a letter on January 29, 1996, to the defendants’ counsel requesting a deposition, he was informed by a reply letter from the defendants’ counsel dated February 8, 1996, that a judgment of dismissal had been rendered. During the time between the judgment of dismissal and this letter, a period of approximately fourteen months, there was no communication between the parties and no pleadings were filed by the plaintiff.
On February 21, 1996, the plaintiff filed a motion to open the judgment of dismissal. The trial court denied *61the motion. The plaintiff filed a motion for reargument, which was granted. At a reargument hearing on April 29,1996, and in a subsequent memorandum of decision of June 28, 1996, the trial court changed its decision and opened the judgment.
The defendants filed this appeal, claiming that the trial court did not have jurisdiction to reopen the judgment. I agree with the defendants.
“Our courts have the inherent authority to open, correct or modify judgments, but this authority is restricted by statute and the rules of practice. Batory v. Bajor, 22 Conn. App. 4, 8, 575 A.2d 1042, cert. denied, 215 Conn. 812, 576 A.2d 541 (1990). For a trial court to open or set aside a default judgment, a motion to open or a motion to set aside must be filed within four months of the date judgment is rendered. General Statutes § 52-212 (a); see also General Statutes § 52-212a; Practice Book § 326. When a motion to open is timely filed, our review is limited to whether the court has acted unreasonably or has abused its discretion. In re Baby Girl B., 224 Conn. 263, 295, 618 A.2d 1 (1992); Gillis v. Gillis, 214 Conn. 336, 341, 572 A.2d 323 (1990). When the motion to open is not timely and the time limitation has not been waived, however, the trial court lacks jurisdiction to open the judgment. Connecticut National Bank v. Oxenhandler, 30 Conn. App. 541, 546-47, 621 A.2d 300, cert. denied, 225 Conn. 924, 625 A.2d 822 (1993).” (Emphasis added.) Ziruk v. Bedard, 45 Conn. App. 137, 138-39, 695 A.2d 4 (1997). This case is not about discretion but about the jurisdiction or power of the court to open a judgment after four months have passed from the date of the judgment.
The dispositive question before us is when the four month time limitation began to run. The majority claims that the time limitation was triggered when the plaintiff *62received the letter from the defendants’ counsel in February, 1996. They assert that the date of the letter is the notice date. I do not agree. Our case law and our statutes do not refer to a date when notice of a judgment is received from opposing counsel, but to the date when judgment is rendered by a court.
In this case, the defendants provided the court with the envelope containing the notice of the dormant status of the case and with the calendar and notice itself. In addition, the defendants provided the trial court with the notice received by them of the judgment of dismissal dated December 16, 1994. Counting from the date the judgment was rendered, December 9, 1994, or the date notice was issued, December 16, 1994, the plaintiffs motion to open was clearly untimely.2
The trial court, after hearing the reargument, concluded that the plaintiff presented evidence that rebutted the presumption that the clerk’s stamp of issuance of notice indicates that notice was sent and received. See Morelli v. Manpower, Inc., 34 Conn. App. 419, 423, 642 A.2d 9 (1994). I disagree. The presumption that the plaintiff did receive the notice was not rebutted by the *63evidence presented. The only testimony on which the trial court relied is that which follows. The plaintiffs counsel acknowledged that the law firm had received the dormancy calendar but had not gone to the dormancy hearing. The plaintiff made no attempt to close the pleadings, nor did he move to exempt the case from the dormancy calendar. The parties agreed that there was no activity in the case file for the many months between the judgment of dismissal and the letter from the defendants’ counsel to the plaintiffs counsel informing the plaintiffs counsel that the case had been dismissed. The plaintiffs counsel argued at the hearing in the trial court that she had failed to notice the lack of activity on the file because she was also working on an entirely separate, yet factually similar, case involving Minwax at the same time. The plaintiffs counsel also alleged that she continued to work unilaterally on the file but without any knowledge by the defendants of the unilateral work. None of this testimony relates to whether the plaintiff had received notice of the judgment or rebuts the presumption that the notice of dismissal issued by the court was received by the plaintiff.
I conclude that the plaintiffs motion was not timely filed and that the trial court did not have jurisdiction to open the judgment. I would reverse the trial court’s judgment and remand the case with direction to render a judgment of dismissal.

 The notice stated as follows:
“DORMANT CIVIL/FAMILY CASES IMPORTANT NOTICE
The cases on this list do not appear to have been prosecuted with reasonable diligence and are subject to application of Practice Book Section 251. Therefore, it is ordered by the Court on its own motion, that these cases be dismissed on December 9, 1994 unless they are withdrawn, disposed of by final judgment, claimed to a trial list, or exempted for good cause.”


 The majority relies on Noethe v. Noethe, 18 Conn. App. 589, 559 A.2d 1149 (1989), and Morelli v. Manpower, Inc., 34 Conn. App. 419, 642 A.2d 9 (1994), for the proposition that the four month period can be extended where a party has no notice that the case has been dismissed. Noethe, however, is inapposite. In Noethe, the plaintiff filed a motion to vacate thirteen months after a decision on a qualified domestic relations order. The order was certified as sent to the plaintiff by the defendant’s attorney but it was never date-stamped by the trial court clerk and never appeared on the docket sheet. Unlike this case, notice of the order in Noethe was never issued by the trial court.
Morelli's issue did not concern notice of a judgment of dismissal but whether a hearing should have been held on an order of the trial court denying the plaintiffs motion to open the judgment when the plaintiff claimed the denial of the motion had not been received. Unlike Morelli, the present case concerns the notice of the underlying judgment itself, which was issued by the clerk of the court, rather than a subsequent motion to open that judgment.